FARRELL, Senior Judge,
concurring in part and concurring in the judgment:
I agree with Judge Ruiz, for the reasons stated below and substantially for those stated in parts III. C. and IV. of her opinion, that appellants’ convictions for AAWA must be reversed. I also agree, as indeed we all do, that appellants’ convictions for ADW must stand, but because I consider it unnecessary to engage in, and do not entirely endorse, the extended analysis contained in parts II and III. A. and B. of Judge Ruiz’s opinion, I concur in the result as to those convictions.
I.
Wilson-Bey1 announced the principle that “where a specific mens rea is an element of a criminal offense, a defendant must have had that mens rea himself to be guilty of that offense, whether he is charged as the principal actor or as an aider and abettor.” Kitt v. United States, 904 A.2d 348, 356 (D.C.2006). Thus an instruction merely imputing that mens rea to an accomplice because he is responsible for the acts of others naturally and probably consequent upon, or reasonably foreseeable from, his own conduct is improper. Wilsoíir-Bey, 903 A.2d at 838 (“[I]t serves neither the ends of justice nor the purposes of the criminal law to permit an accomplice to be convicted [of premeditated murder] under a reasonable foreseeability standard when a principal must be shown to have specifically intended the decedent’s death and to have acted with premeditation and deliberation.... ”).
Wilson-Bey dictates that it is error— clear and obvious error, United States v. Olano, 507 U.S. 725, 734 (1993) — to give the “natural and probable consequences” instruction in a prosecution for aiding and abetting an aggravated assault. That statute2 requires proof, beyond a reasonable *823doubt, that the defendant either “knowingly or purposely” intended to cause serious bodily injury, § 22-404.01(a)(1), or, at the least, “intentionally or knowingly” engaged in conduct that in fact created “a grave risk of serious bodily injury” and he did so with “extreme indifference to human life.” Section 22-404.01(a)(2). The latter mens rea is substantively indistinguishable from the minimum state of mind required for conviction of second-degree murder,3 and Wilsortr-Bey’s prohibition, we have held, applies to the latter crime. Coleman v. United States, 948 A.2d 534, 552-53 (D.C. 2008). An accomplice thus may not be found to have had the heightened, i.e., specific or otherwise “malicious,” intent to cause serious bodily injury with the instructional help of a natural and probable consequences standard.
Wilson-Bey’s applicability is much more problematic with respect to ADW, which under our decisions requires neither a “ ‘specific mens rea,” Kitt, 904 A.2d at 356, nor malice by the principal offender but only the intent to do the assaultive act combined with use of a dangerous weapon. See Sousa v. United States, 400 A.2d 1036, 1044 (D.C.1979) (“[T]he ‘specific intent to inflict ... injury with the weapon is not a necessary element of assault with a dangerous weapon’ ”); Price v. United States, 813 A.2d 169, 175 (D.C.2002) (the elements of ADW include those of simple assault plus the defendant having “committed the assault with a dangerous weapon”). Given the long series of our decisions characterizing ADW, like simple assault, as a “general intent crime,” see, e.g., Smith v. United States, 593 A.2d 205, 206-07 (D.C.1991), it is not obvious that Wilson-Bey’s bar to an instruction letting the jury infer an accomplice’s intent from acts naturally and probably consequent upon his own applies to a prosecution for ADW, particularly shod foot assault. That issue must be left to another case, and so appellants’ ADW convictions stand.
II.
The issue of prejudice — or effect on appellants’ “substantial rights” — from the erroneous instruction as to AAWA is a very close one. While an unobjecting defendant’s burden on appeal to show a “reasonable probability” of a different outcome does not require him to “prove by a preponderance of the evidence that but for the error things would have been different,” United States v. Dominguez Benitez, 542 U.S. 74, 83 n. 9, 124 S.Ct. 2333, 159 L.Ed.2d 157 (2004), the standard is not toothless; like the clear-or-obvious error prong of Olano, it has “some ‘bite.’ ” Puckett v. United States, 556 U.S. 129, 129 S.Ct. 1423, 173 L.Ed.2d 266 (2009); see Strickler v. Greene, 527 U.S. 263, 291, 119 S.Ct. 1936, 144 L.Ed.2d 286 (1999) (in context of alleged violation of Brady v. Maryland, 373 U.S. 83, 83 S.Ct. 1194, 10 L.Ed.2d 215 (1963), explaining that while “[t]he District Court was surely correct that there is a reasonable possibility that [the withheld evidence] might have produced a different result,” petitioner’s “burden is to establish a reasonable probability of a different result.”) (Emphasis in original.)
*824Here, beyond the reasonable chance that the jury ultimately looked past the aiding and abetting instruction and convicted appellants as principals — as actual kickers of the victim — there is the additional question of whether jurors probably relied on the forbidden portions of the instruction rather than on other, classic and unimpeachable, parts of the same jury charge. They may have done the latter if they rejected both the defense’s and the prosecution’s polar-opposite accounts of what had happened and instead — finding the truth to be in-between — were satisfied that appellants had remained on the scene, supportively, long enough to witness the aggravated assault even if they did none of the kicking themselves.
Nonetheless, if only a single juror had difficulty resolving just what the facts were — i.e., which version to believe or how much of it — and resorted to the crutch of an instruction making irrelevant whether appellants had even “knowingly associated [themselves]” with the kicking, appellants’ trial on the AAWA charge was unconstitutionally flawed. I conclude there is a reasonable probability that one or more jurors, accepting the twice-given instructional invitation to take the easy path, found it unnecessary to resolve the key factual disputes in the case, and that this compromised the basic fairness of appellants’ trial on the AAWA charge.

. Wilson-Bey v. United States, 903 A.2d 818 (D.C.2006) (en banc).


. Under D.C.Code § 22-404.01(a) (2001), a person commits aggravated assault if:
*823(1) By any means, that person knowingly or purposely causes serious bodily injury to another person; or
(2) Under circumstances manifesting extreme indifference to human life, that person intentionally or knowingly engages in conduct which creates a grave risk of serious bodily injury to another person, and thereby causes serious bodily injury.
(Emphasis added.)


. See Comber v. United States, 584 A.2d 26, 39 & n. 11 (D.C.1990) (defining “malice” for purposes of conviction of second-degree murder to include "extreme recklessness” regarding risk of death or serious bodily injury).